DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 6 have been amended, claims 4 and 5 have been cancelled, new claims 7 and 8 have been added and therefore claims 1-3 and 6-8 are currently under consideration in the application. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Junusovich et al. (GB 1,193,527) in view of Guido (US Patent No. 5,462,259).
Regarding claim 1, Junusovich et al. teaches an electric furnace  (see page 1, lines 45-67 and  figure 1) comprising: a cylindrical furnace wall (1, see figure 1 and page 2, lines 1-5); a furnace cover (14, see figure 1 and page 2, lines 25-55) that is provided at an upper end of the furnace wall (see figure 1); and a furnace bottom (3, see figure 1 and page 2, lines 1-10) that is provided at a lower end of the furnace wall and includes a 
	Junusovich et al. electric furnace as shown in figure 1 comprises a shallow bottom portion (i.e. the shoulder 4, see figure 1 and page 2, lines 1-10) as a region having a height above deepest point of the deep bottom portion, and an area of the shallow bottom portion (4)  is smaller than the area the furnace bottom (3) in a plan view but fails to particularly teach the shallow bottom portion as a region having a height of 150 mm to 500 mm from a deepest point of the deep bottom portion, an area ratio of the shallow bottom portion to the furnace bottom in a plan view is 5% to 40% in the manner as claimed. However, absent any evidence to the contrary, the difference between Junusovich et al. and the instant claimed electric furnace only lies in the dimensions and the area ratio between the shallow bottom portion and the deep bottom portion. Furthermore it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 
Junusovich et al. also teaches an electric furnace (1, see Junusovich et al. , figure 1)  that is stationary with a slag hole (8, see Junusovich et al. , figure 1) that is provided at a position of the furnace wall higher than a maximum height of the shallow bottom portion  (4, see Junusovich et al. , figure 1) through which molten slag is discharged (see Junusovich et al. , page 2, lines 18-25)  and a tapping hole located at  the deep bottom portion of the bottom (3, see figure 1 and page 2, lines 18-24) for tapping molten metal but fails to teach a tilting portion that is configured to tilt the electric furnace. 
However, Guido teaches electric furnace (1, see Guido abstract and figures 1-6 and column 4, line 25-column 6, line 20) that comprises a tilting portion (9, see Guido abstract and figures 1-6 and column 4, line 25-column 6, line 20) that is configured to tilt the electric furnace and a furnace bottom tap hole (2, see Guido abstract and figures 1-6 and column 4, line 25-column 6, line 20) that is provided at the bottom portion of  through which molten iron is discharged. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electric furnace of Junusovich et al. to provide a tilting portion that is configured to tilt the electric furnace. 
 as exemplified by Guido and that would allow the furnace to be completely emptied of molten metal (see Guido, column 2, lines 19-21 and lines 45-52).	Regarding claim 3, Junusovich et al. in view of Guido teaches an electric furnace 

Regarding claims 6-8, Junusovich et al.  in view of Guido teaches an electric furnace in which the furnace cover (14, see Junusovich et al.  figure 1) is movable between the upper end of the furnace wall and a lateral side of the furnace wall (see Junusovich et al.  page 2, lines 35-36 and lines 45-55), and the slag pouring port (12, see Junusovich et al.  figure 1) having an open portion that is formed above the furnace wall in a state where the furnace cover is moved to the lateral side of the furnace wall (see Junusovich et al., figure 1 and page 2, lines 40-55).

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Junusovich 
et al. (GB 1,193,527) in view of Guido (US Patent No. 5,462,259) as applied to claim 1 
above, and further in view of Harada et al. (US Patent No. 9,217,185).
Regarding claim 2, Junusovich et al. in view of Guido teaches an electric furnace that further comprises an exhaust duct (see Junusovich et al., page 2, lines 18-25) that is provided at the furnace cover but fails to teach a reducing material feeding nozzle that is provided at the furnace cover through which a reducing material is added into the electric furnace.
Harada et al. teaches an electric furnace (1, see Harada et al., figures 2 and 3, and column 3, lines 25-35), comprising a reducing material feeding nozzle (i.e. auxiliary blowing tubes 14a and 14b, see figures 2 and 3, and column 7, line 44-column 8, line 2 

through which a reducing material is added into the electric furnace. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electric furnace of Junusovich et al. in view of Guido to include a reducing material feeding nozzle through which a reducing material can be added into the electric furnace as exemplified by Harada et al. and that would allow a much more efficient and at a reduced energy-consumption rate for reduction processing of steel-making slag.

Response to Arguments
6.	Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
	Applicant principal argument is that the cited art does not disclose nor suggest at least the feature "a furnace bottom tap hole that is a bottom hole of an electric furnace projected portion immersed in molten iron during the tilting of the electric furnace" as recited in claim as instantly amended with the incorporation of the original claim 5.
	In response, it is noted that Junusovich et al. and Guido individually teaches a bottom tap hole for tapping molten metal (see Junusovich et al., page 2, lines 18-24; and (2) Guido, figures 1-6, abstract and column 4, line 25-column 6, line 20) and in addition Guido in figures 5 and 6 clearly shows a bottom hole of the electric furnace projected portion immersed in molten iron during the tilting of the electric furnace in the same way as claimed. Therefore, contrary to Applicant urges, Junusovich et al. as modified by Guido shows all aspects of the features central to Applicant’s argument; and that the claim 1 as instantly amended is not patentably distinguishable over 
.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733